IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 42317

STATE OF IDAHO,                                 )   2015 Unpublished Opinion No. 536
                                                )
       Plaintiff-Respondent,                    )   Filed: June 29, 2015
                                                )
v.                                              )   Stephen W. Kenyon, Clerk
                                                )
MELVIN DALE MARTIN,                             )   THIS IS AN UNPUBLISHED
                                                )   OPINION AND SHALL NOT
       Defendant-Appellant.                     )   BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the First Judicial District, State of Idaho,
       Bonner County. Hon. Barbara A. Buchanan, District Judge.

       Judgment of conviction and sentence of four years, with a minimum period of
       confinement of two years, for possession of methamphetamine, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Kimberly E. Smith, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                    Before MELANSON, Chief Judge; LANSING, Judge;
                                 and GRATTON, Judge
                  ________________________________________________

PER CURIAM
       Melvin Dale Martin was found guilty of possession of methamphetamine. Idaho Code
§ 37-2732(c)(1). The district court sentenced Martin to a unified term of four years with two
years determinate, suspended the sentence and placed Martin on supervised probation for three
years with the requirement that he complete 100 hours of community service. Martin appeals
asserting that the district court abused its discretion by placing him on supervised probation
rather than unsupervised probation and requiring 100 hours of community service.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and

                                                1
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Martin’s judgment of conviction and sentence are affirmed.




                                                   2